REASONS FOR ALLOWANCE



1.	Claims 1-3, 6 and 8-17 allowed.



2.	The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, according to the Patent Trial and Appeals Board, Olsson, Grant and the other cited references do not teach of the following:

“the tactile feedback is representative of at least a surface characteristic of the secondary virtual element.”

To clarify, the PTAB believes that Grant fails to teach or suggest the claimed tactile feedback representative of at least a surface characteristic. Notably, the claimed invention, in contrast, expressly recites a “surface characteristic”. The specification provides examples, such as the user receiving feedback to “reflect the texture of the tree’s surface”. Grant, in contrast, describes using haptic feedback to simulate the movement or position of the light switch or rotary dial. Grant is silent about the surface features or texture of the light switch or rotary dial.

Prior art, taken alone or in combination, do not teach of the claim limitations, not to this level of detail.

Conclusions
3.	Any comments considered necessary by applicant must be submitted no later the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621